DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/08/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2018 and 01/08/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: All citations within brackets [] correspond to locations within prior art references and all citations within parentheses () correspond to claims within the instant application.
Claims 19, 21, 23-24, 26, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar US 8995731 B2 “Joglekar” in further view of Partain et al. US 20070269000 A1 “Partain” and Otomaru US 20160019706 A1 “Otomaru”.
In regard to claims 19, 32, and 33, Joglekar teaches “A computer-implemented method for determining an orientation of an electrode, the electrode being configured for electrically stimulating an anatomical structure of a patient and comprising a rotational orientation marker, the method comprising executing, on at least one processor of at least one computer, steps of:” [Claim 35, Claims 9-10, Abstract, Column 12, Lines 1-5] (Claim 19); “A non-transitory computer program which, when running on at least one processor of at least one computer causes the at least one computer to perform the steps of:” [Claim 35] (Claim 32); “A medical system for determining an orientation of an electrode, the electrode being configured for electrically stimulating an anatomical structure of a patient and comprising a rotational orientation marker, the system having at least one processor with associated memory, the memory having instructions for the at least one processor to:” [Claim 29, Abstract, Column 12, Lines 1-5, Claim 14] (Claim 33); “acquiring, by the at least one processor, rotational image data 
In regard to the computer implemented method, Joglekar discloses "a non-transitory computer readable storage medium comprising instructions that cause one or more processors to: obtain a two dimensional (2D) image of electrodes on a lead implanted within a patient; determine actual 2D coordinates of the electrode in the 2D image; obtain 2D coordinates projected from 3D coordinates of electrodes on a selected type of lead, wherein the 2D coordinates projected from the 3D coordinates of the electrodes on the selected type of lead comprise calculated 2D coordinates of the electrodes on the selected type of lead as the electrodes on the selected type of lead would appear on the 2D image of the electrodes on the lead implanted within the patient; compare the projected 2D coordinates to the actual 3D coordinates and determine a characterization of the implanted lead based on the comparisons [Claim 35]. Considering that the non-transitory computer readable storage medium contains instructions to be implemented by one or more processors, it constitutes a computer implemented method. 

In regard to the electrode being used for electrically stimulating an anatomical structure, Joglekar discloses "this disclosure relates to image-based characterization of implanted medical leads used for electrical stimulation therapy" [Abstract]. In terms of a rotational orientation marker, Joglekar discloses "In addition, leads that include segmented electrodes may also include an identifying marker. The identifying marker is made from a radio-opaque material, such as metal, that absorbs x-ray radiation" [Column 12, Lines 1-5]. Under broadest reasonable interpretation since the orientation of the implanted lead can be indicated by a rotational angle, the identifying marker can be located with this method.
In regard to the non-transitory computer program, Joglekar discloses "a non-transitory computer readable storage medium comprising instructions that cause one or more processors to: obtain a two dimensional (2D) image of electrodes on a lead implanted within a patient; determine actual 2D coordinates of the electrode in the 2D image; obtain 2D coordinates projected from 3D coordinates of electrodes on a selected type of lead, wherein the 2D coordinates projected from the 3D coordinates of the electrodes on the selected type of lead comprise calculated 2D coordinates of the electrodes on the selected type of lead as the electrodes on the selected type of lead would appear on the 2D image of the electrodes on the lead implanted within the patient; compare the projected 2D coordinates to the actual 3D coordinates and determine a characterization of the implanted lead based 
In regard to the medical system for determining an orientation of an electrode, Joglekar discloses "a system comprising: means for obtaining a two dimensional (2D) image of electrodes on a lead implanted within a patient; means for determining actual 2D coordinates of the electrodes in the 2D image; means for obtaining 2D coordinates projected from 3D coordinates [...] means for determining a characterization of the implanted lead based on the comparison" [Claim 29]. Therefore, Joglekar describes a system to determine the orientation of an electrode. In regard to the electrode being used for electrically stimulating an anatomical structure, Joglekar discloses "this disclosure relates to image-based characterization of implanted medical leads used for electrical stimulation therapy" [Abstract]. In terms of a rotational orientation marker, Joglekar discloses "in addition, leads that include segmented electrodes may also include an identifying marker. The identifying marker is made from a radio-opaque material, such as metal, that absorbs x-ray radiation" [Column 12, Lines 1-5]. In terms of having at least one processor, Joglekar discloses "an image processing device comprising: [...] a memory that stores the actual 2D coordinates and a processor [...]” [Claim 14]. Since the image processing device performs the same functions as the system (i.e. obtaining 2D coordinates, comparing the projected 2D coordinates to actual 2D coordinates, and determines a characterization of the implanted lead based on the comparison) the system requires at least one processor inherently.
In regard to acquiring image data describing two-dimensional medical images, Joglekar discloses "a method comprising: obtaining, with an image processing system, a two-dimensional image of electrodes on a lead implanted within a patient" [Claim 1]. Considering that the leads are implanted within the patient, the images inherently contain information regarding the anatomical structure to which the electrode is implanted. 

In regard to the images being rotational images, Joglekar discloses "For example, external programmer 20, the imaging modality, or the image processing device may determine the implant depth of leads 16 relative to the patient, an axial and transverse position of leads 16, or a rotation, skew, and/or tilt of lead 16. As described in more detail below, various imaging modalities such as fluoroscopy or other x-ray imaging devices generate a beam in a cone shape" [Column 10, Lines 8-14]. Considering that the imaging modality can be x-ray imaging, which may involve the use of a gantry, and the image processing device can determine a rotation, skew and/or tilt of the lead, under broadest reasonable interpretation the images acquired with the image processing device constitute rotational images relative to the internal anatomy.
In regard to determining rotational orientation data describing the rotational orientation of the electrode in the reference system of the two-dimensional medical images, Joglekar discloses "The size and shape of each electrode imaged on the 2D image detection plane may be a function of the position of the lead within the cone-line x-ray beam, e.g., the image depth of the lead, and the axial and transverse translation, an angle of tilt of the lead in a direction away from a reference plane, an angle of skew of the lead in a direction along the reference plane and, in the case of segmented electrodes but not generally ring electrodes, a rotational angle of the lead about its longitudinal axis" [Column 10, Lines 23-31]. The orientation 
In regard to acquiring tomographic image data, Joglekar discloses "The lead characterization techniques may make use of two-dimensional (2D) lead imaging in combination with three-dimensional (3D) lead configuration data for various lead types. Lead coordinates determined from 2D lead imaging may be compared to 2D lead coordinates projected from known 3D lead coordinates to characterize implanted leads in terms of lead configuration and/or lead orientation" [Column 2, Lines 3-11]. Since a comparison is made between the 2D lead imaging and the 3D lead configuration data, the processor had to have acquired the tomographic image data. Tomographic images are three dimensional images of the internal structures of an object. Since the three dimensional lead configuration data is acquired it is inherently providing information about the anatomical structure to which the electrode is associated and represents the tomographic image data.
In regard to determining electrode orientation, Joglekar discloses "The size and shape of each electrode imaged on the 2D image detection plane may be a function of the position of the lead within the cone-line x-ray beam, e.g., the image depth of the lead, and the axial and transverse translation, an angle of tilt of the lead in a direction away from a reference plane, an angle of skew of the lead in a direction along the reference plane and, in the case of segmented 
Joglekar does not teach that “the two-dimensional medical images having been taken with a two-dimensional medical imaging apparatus during rotation of the medical imaging apparatus relative to the anatomical structure” or “including at least two different imaging perspectives relative to the anatomical structure obtained during rotation of the medical imaging apparatus relative to the anatomical structure”.
Partain teaches that “the two-dimensional medical images having been taken with a two-dimensional medical imaging apparatus during rotation of the medical imaging apparatus relative to the anatomical structure” [Claim 3, 0043] and “including at least two different imaging perspectives relative to the anatomical structure obtained during rotation of the medical imaging apparatus relative to the anatomical structure” [0043].
In regard to acquiring two-dimensional medical images and at least two different imaging perspectives relative to the anatomical structure, Partain discloses “The method of 
In regard to rotating the medical imaging apparatus relative to the anatomical structure, Partain discloses “In a further specific embodiment, the patient 13 lies horizontally and sideways to expose just parts of the anatomy to the direct X-ray beam, Either the support structure 14 of the C-arm holding the X-ray source 11 and the flat panel imager 12 can rotate, or both can rotate” [0043]. Since the X-ray source and/or the flat panel imager can rotate relative to the patient, under broadest reasonable interpretation, two-dimensional images (i.e. imaging perspectives) can be acquired during the rotation of the medical imaging apparatus (i.e. the flat panel imager 12) relative to the anatomical structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the invention of Joglekar so as to include the rotation of the imaging apparatus relative to the anatomical structure as disclosed in Partain in order to obtain images of the electrode from multiple perspectives. By rotating the imaging apparatus relative the anatomical structure of interest the physician can obtain images of the specific structure at multiple angles. This would provide the physician with a better understanding of how the electrode is oriented within the patient. With this information the physician can determine whether the electrodes need to be re-oriented prior to delivering stimulation to the region of interest within the patient.

Otomaru teaches “the tomographic image data representing the previously acquired three dimensional medical images in a three dimensional reference system” [0023, 0024] and “the three dimensional reference system” [0024].
In regard to tomographic image data representing the previously acquired three dimensional reference system, Otomaru discloses “The data server 170 is connected to the image processing apparatus 100 through a network and stores a first image and a second image, which will be described below. The first image and the second image stored in the data server 170 are three-dimensional tomographic imaged obtained by capturing images of a subject in advance under different conditions (different modalities, imaging modes, times and dates, body orientations, etc.)” [0023]. Therefore, since the data server 170 can store first and second images which are three-dimensional tomographic images captured from a subject in advance (i.e. acquired previously), under broadest reasonable interpretation, these first and second images constitute tomographic image data representing the previously acquired three-dimensional medical images.
In regard to a three dimensional reference system, Otomaru discloses “Furthermore, the data server 170 stores, as information on an input corresponding point group of the first image and the second image, information on three-dimensional coordinate values of each of the corresponding point pairs. […] In other words, each point in the input corresponding point group is expressed by the ID number of the point and the three-dimensional coordinates in the reference coordinate system (three position components along X, Y, and Z in the three-dimensional space)” [0024]. Since the data server is capable of storing information of three-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Joglekar and Partain so as to include the three dimensional medical images in a three dimensional reference system as taught by Otomaru in order to approximate the orientation of the electrode more accurately. When positioning an electrode within the body it is important to determine the orientation of the electrode so as to ensure that the electrode is directed toward the region of interest within the body. Providing an orientation of the electrode within a three dimensional coordinate system would allow the physician to determine its position relative to the anatomical structures of the body. Combining the prior art elements according to known techniques would yield the predictable result determining the orientation of the electrode within the body.
In regard to claim 21, due to its dependence on claim 19 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar. Likewise, Joglekar teaches “The method according to claim 19, wherein the electrode orientation data is determined, by the at least one processor, based on the projected orientation data and the projected image data” [Claim 1 and Claim 8]. 
Specifically in regard to determining the electrode orientation based on the projected orientation data and the projected image data, Joglekar discloses "a method comprising: 
In regard to claim 23, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar. Likewise, Joglekar teaches “The method according to claim 19, wherein determining the rotational orientation data includes determining, by the at least one processor and based on the rotational image data, an image appearance of the orientation marker, by at least one of:” [Column 29, Lines 45-62]; “segmenting an image appearance of the electrode in each of the two-dimensional medical images; edge detection of constituents of the two-dimensional medical images; comparing the image appearance of the electrode in the two-dimensional medical images to previously acquired and predetermined electrode template data describing constructional data of the electrode” [Column 42, Lines 38-49, Claim 8].

Additionally, in regard to comparing image appearances, Joglekar discloses "In some cases, the programmer 20 may compare the projected 2D coordinates from the initial implant with the projected 2D coordinates from the current clinical visit and quantify a difference between them. Alternatively, the programmer 20 may compare the actual imaged 2D coordinates from the initial implant with the actual imaged 2D coordinates from the current visit. In either case, programmer 20 may provide an indication of lead migration, e.g., in terms of differences in lead position, lead depth, tilt angle, skew angles, rotational angle, and/or translational magnitude, and graphically, textually or audibly present such differences to the user" [Column 42, Lines 38-49]. The projected 2D coordinates from the current clinical visit 
In regard to claim 24, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar. Likewise, Joglekar teaches “The method according to claim 19, wherein each two-dimensional medical image is associated with a different imaging perspective” [Column 11, Lines 6-11, Claim 2]. 
Specifically, Joglekar discloses "The projected 2D electrode coordinates represent the expected 2D coordinates of electrodes as they would appear in a 2D image at the 2D image detection plane for a variety of different known lead types, image lead depths, lead axial translations, lead transverse translations, and orientations, e.g., tilt and rotational angles" [Column 11, Lines 6-11]. Additionally, Joglekar discloses "obtaining multiple sets of the 2D coordinates projected from multiple sets of the 3D coordinates for multiple orientations of the selected type of lead" [Claim 2]. Since multiple sets of 2D coordinates can be obtained and these coordinates represent the electrodes as they would appear in a 2D image for a variety of orientations, under broadest reasonable interpretation, each of the images obtained is associated with a different image perspective (i.e. orientation, rotational angle, etc.).
In regard to claim 26, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar. Likewise, Joglekar teaches “The method according to claim 19, wherein the rotational image data and the tomographic image data have been generated by application of an x-ray-based imaging modality” [Column 10, Lines 8-14, Claim 27]. 
Specifically, Joglekar discloses "For example, external programmer 20, the imaging modality, or the image processing device may determine the implant depth of leads 16 relative to the patient, an axial and transverse position of leads 16, or a rotation, skew, and/or tilt of lead 16. As described in more detail below, various imaging modalities such as fluoroscopy or other x-ray imaging devices generate a beam in a cone shape" [Column 10, Lines 8-14]. Therefore, the rotation of the lead (i.e. the rotational image data) can be generated by applying an x-ray imaging device. Additionally, Joglekar discloses "the image processing device of claim 14, wherein the image buffer obtains the 2D image using a fluoroscopic imaging modality" [Claim 27]. Fluoroscopic imaging involves an x-ray imaging device, therefore under broadest reasonable interpretation, since the 2D images represent rotational images, x-rays are used to obtain the rotational image data. 
In regard to the tomographic images being obtained from x-rays, since the projected 2D coordinates are obtained with x-rays and are based off of 3D coordinates and since the 3D coordinates are associated with tomographic images, under broadest reasonable interpretation, the tomographic images are acquired with an x-ray imaging modality. 
In regard to claim 31, due to its dependence on claim 19 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar. Likewise, Joglekar teaches “The method according to claim 19, wherein the electrode comprises at least two directional contacts which are spaced apart from another, and wherein 
Specifically in regard to at least two directional contacts, Joglekar discloses "FIG 1B is a schematic diagram illustrating an implantable stimulation system 22, including a trio of implantable stimulation leads 16A, 16B, 16C (collectively leads 16)" [Column 23, Lines 18-20]. As shown in FIG 1A, leads 16A and 16B are spaced apart from each other. Additionally, Joglekar discloses "for example, Lead 16A may migrate horizontally, vertically, or in a combination of both, relative to lead 16B, such that electrodes forming an electrode combination are spaced further apart than upon initial implantation" [Column 22, Lines 53-56]. Therefore, the leads 16A and 16B move relative to each other during the implantation of the electrode.
In regard to an image appearance of at least part of at least two spaces between the two directional contacts being used to verify the rotational orientation, Joglekar discloses "The image data may be obtained from intra-operative or post-implant images and used for intra-operative or post-implant purposes. The lead characterization techniques may make use of two-dimensional (2D) lead imaging in combination with three-dimensional (3D) lead configuration data for various lead types. Lead coordinates determined from 2D lead imaging may be compared to 2D lead coordinates projected from known 3D lead coordinates to characterize implanted leads in terms of lead configuration and/or lead orientation" [Column 2, Lines 1-11]. Since images can be created and the lead coordinates are determined and compared with projected 2D lead coordinates, the image appearance had to be generated in reference to the directional contacts. Also the determination of the coordinates inherently provides information regarding the rotation of the electrode.
In regard to claim 34, due to its dependence on claim 33 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar. Likewise, Joglekar teaches “The system according to claim 33, further comprising a two-dimensional medical imaging apparatus wherein the two-dimensional medical imaging apparatus is operably coupled to the at least one processor for allowing the at least one processor to receive from the two-dimensional medical imaging apparatus, at least one electronic signal corresponding to the rotational image data” [Claim 14, Claim 25].
Specifically, Joglekar discloses "An image processing device comprising: an image buffer that obtains and stores a two dimensional (2D) image of electrodes on a lead implanted within a patient; an image analysis unit that determines actual 2D coordinates of the electrodes in the 2D image; a memory that stores the actual 2D coordinates; and a processor that: obtains 2D coordinates projected from 3D coordinates of electrodes on a selected type of lead, wherein the 2D coordinates projected from the 3D coordinates of the electrodes on the selected type of lead comprise calculated 2D coordinates of the electrodes on the selected type of lead as the electrodes on the selected type of lead would appear on the 2D image of the electrodes on the lead implanted within the patient, compares the projected 2D coordinates to the actual 2D coordinates, and determines a characterization of the implanted lead based on the comparison" [Claim 14]. The image processing device is able to obtain and store two-dimensional images of electrodes and therefore it constitutes a two-dimensional medical imaging apparatus. Since the processor obtains 2D coordinates projected from 3D coordinates of the electrodes under broadest reasonable interpretation the two-dimensional medical imaging apparatus had to be operably coupled to the at least one processor in order for the at least one processor to receive electronic signal corresponding to the rotational image data. 
.
Claims 20, 22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar US 8995731 B2 “Joglekar”, Partain et al. US 20070269000 A1 “Partain” and Otomaru US 20160019706 A1 “Otomaru” as applied to claims 19, 21, 23-24, 26, and 31-34 above, and further in view of Vilsmeier US 20150287198 A1 "Vilsmeier".
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar in view of Vilsmeier. Likewise, Joglekar teaches “The method according to claim 19, further comprising: acquiring, by the at least one processor, predetermined orientation data describing a predetermined rotational orientation of the electrode in the reference system of the two-dimensional medical images” [Column 38, Lines 4-15]; “determining, based on the rotational orientation data and the predetermined orientation data, […] data describing the two-dimensional medical image associated with a rotational orientation of the electrode in the reference system of the two-dimensional medical image fulfilling a predetermined condition in relation to the predetermined rotational orientation […]" [Column 38, Lines 4-15, Column 2, Lines 3-11]; “determining, by the at least one processor and based on the tomographic medical image data, projected image data describing a projected tomographic medical image generated from the tomographic medical image data […]" [Column 10, Lines 23-31, Column 2, Lines 3-11]; and “determining, by the at least one processor and based on the projected image data and the rotational 
Specifically, in regard to determining predetermined orientation data, Joglekar discloses "The lead orientation information may be communicated to the implanter on an intra-operative basis using any of a variety of media, such as visual and audible media. For example, a display screen may present a graphical depiction of the determined orientation of the lead or leads relative to a reference orientation indicated by a reference depth plane, translational position, rotational angle, skew angle, and tilt angle. The reference depth plane may provide not only an indication of desired depth but also a horizontal reference plane. The reference orientation may be specified by the implanter prior to the implantation, e.g., based on anatomic imaging, or generated automatically" [Column 38, Lines 4-15]. Since the reference orientation can be specified by the implanter, it is therefore predetermined. Also the lead orientation information is communicated to the implanter and provides information about the rotational orientation of the electrode relative to a reference orientation. Under broadest reasonable interpretation the graphical depiction of the determined orientation of the lead would include two-dimensional medical images.
Additionally, in terms of determining the orientation data based on rotational orientation data and the predetermined orientation data, Joglekar also discloses "Lead coordinates determined from 2D lead imaging may be compared to 2D lead coordinates projected from known 3D lead coordinates to characterize implanted leads in terms of lead configuration and/or lead orientation" [Column 2, Lines 3-11]. The 2D lead coordinates indicate the rotational orientation data and the known 3D lead coordinates can constitute predetermined orientation data under broadest reasonable interpretation.
Furthermore, in regard to determining projected image data, Joglekar discloses "The size and shape of each electrode imaged on the 2D image detection plane may be a function of the position of the lead within the cone-line x-ray beam, e.g., the image depth of the lead, and the axial and transverse 
Finally, in regard to determining projected orientation data describing the rotational orientation of the electrode, Joglekar discloses "The size and shape of each electrode imaged on the 2D image detection plane may be a function of the position of the lead within the cone-line x-ray beam, e.g., the image depth of the lead, and the axial and transverse translation, an angle of tilt of the lead in a direction away from a reference plane, an angle of skew of the lead in a direction along the reference plane and, in the case of segmented electrodes but not generally ring electrodes, a rotational angle of the lead about its longitudinal axis" [Column 10, Lines 23-31]. The orientation of the electrode is based on the angle of tilt with respect to the reference plane (i.e. system) as well as the rotational angle of the lead about the longitudinal axis. Therefore, under broadest reasonable interpretation, the projected orientation data describing the rotational orientation (i.e. the angle of tilt of the lead in a direction away from a reference plane) of the electrode can be obtained from the projected medical image. 

Joglekar does not teach "optimal orientation", "the two-dimensional medical image herein forth being called the optimal two-dimensional medical image" or “the imaging perspective associated with the optimal two- dimensional medical image".
Vilsmeier teaches "optimal orientation" [0069], "the two-dimensional medical image herein forth being called the optimal two-dimensional medical image" [0069] and “the imaging perspective associated with the optimal two-dimensional medical image" [0069]. 
Specifically, in regard to optimal orientation, Vilsmeier discloses "Matching can be performed by image fusion, which in particular uses similarity measures (see below) in order to find a matching transformation which optimally matches the respective images. The matching transformation can match one or more images of the atlas image set and one or more images of the patient image set. The respective image of the atlas image set and the respective image of the patient image set which are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Joglekar with the optimal matching disclosed in Vilsmeier in order to obtain the most accurate orientation of the electrodes relative to an anatomical structure to which the electrode is associated. The atlas data that is disclosed in Vilsmeier can serve as a model for anatomical structures within the human body. When it corresponds with the rotational image data obtained from the patient, the model can be improved and therefore provide predetermined orientation data which can be useful for planning stimulation therapy. By examining the best fusion result, the physician can determine whether adjustments need to be made to the implanted electrode before delivering stimulation to a specific region of the body. 
In regard to claim 22, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar in view of Vilsmeier. Likewise, Joglekar teaches “The method according to claim 20, wherein the projected image data is determined for each of the imaging perspectives with which the series of two-dimensional medical images is associated, and the projected image data describes a projected tomographic medical image for each of the imaging perspectives […]” [Claim 3]. 

Joglekar does not teach "and wherein the projected orientation data is determined based on the projected tomographic medical image best matching the optimal two-dimensional image, which match is determined by at least one of:” or “comparing colour values between the optimal two-dimensional medical image and the projected tomographic medical images; applying a fusion algorithm to register the optimal two-dimensional medical image to each one of the projected tomographic medical images and selecting, from the projected tomographic medical images and for determining the projected orientation data, only the projected tomographic medical image associated with the best fusion result”. 
Vilsmeier teaches "and wherein the projected orientation data is determined based on the projected tomographic medical image best matching the optimal two-dimensional image, which match is determined by at least one of:” [0069] and “comparing colour values between the optimal two-dimensional medical image and the projected tomographic medical images; applying a fusion algorithm to register the optimal two-dimensional medical image to each one of the projected tomographic medical images and selecting, from the projected tomographic medical images and for determining the projected orientation data, only the projected tomographic medical image associated with the best fusion result” [0051, 0069, 0071]. 

In regard to the fusion algorithm, Vilsmeier discloses "The invention also relates to determining a transformation (a matching transformation) which (in particular non-rigidly) matches a set of one or more images of an anatomical body structure of a human or animal patient and a set of one or more images of a general anatomical structure of a patient model as described by an anatomical atlas, by matching respective images of the sets to each other, in particular using image fusion, wherein the respective images are associated with the same parameter set (see below) and represent one or more anatomical elements which are matched to each other and correspond to each other" [0051]. Additionally, "Matching can be performed by image fusion, which in particular uses similarity measures (see below) in order to find a matching transformation which optimally matches the respective images. The matching transformation can match one or more images of the atlas image set and one or more images of the patient image set. The respective image of the atlas image set and the respective image of the patient image set which are matched by the matching transformation are in particular associated with the same parameter set" [0069]. The matching is therefore, under broadest reasonable 
In regard to selecting the projected tomographic medical image associated with the best fusion result, Vilsmeier discloses "The matching transformation can match one or more images of the atlas image set and one or more images of the patient image set" [0069]. Additionally, Vilsmeier discloses “One or more (numerical) optimization algorithms are preferably applied in order to find the transformation with results in an optimum degree of similarity” [0071]. Since the matching can be performed on one or more images in both the atlas (i.e. projected tomographic medical image) and patient image (i.e. two-dimensional medical image) sets and an optimization algorithm that results in an optimum degree of similarity can be used, under broadest reasonable interpretation the projected tomographic image that results in the best fusion result can be selected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Joglekar with the image fusion disclosed in Vilsmeier in order to obtain the most accurate orientation of the electrodes relative to an anatomical structure to which the electrode is associated. The atlas data that is disclosed in Vilsmeier can serve as a model for anatomical structures within the human body. When it corresponds with the rotational image data obtained from the patient, the model can be improved and therefore provide predetermined orientation data which can be useful for planning stimulation therapy. By examining the best fusion result, the physician can determine whether adjustments need to be made to the implanted electrode before delivering stimulation to a specific region of the body.
In regard to claim 25, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, this reference only requires the primary reference in view of 
Specifically, Joglekar discloses "determining, with the image processing system, a characterization of the implanted lead based on the comparison" [Claim 1] and "wherein the characterization includes an indication of an orientation of the implanted lead" [Claim 10]. Therefore, the electrode orientation data is determined with the method. 
Joglekar does not teach "wherein determining the projected medical image data includes determining a transformation between a reference system in which the rotational image data is defined and the reference system in which the tomographic image data is defined" or "applying the transformation to the rotational orientation described by the rotational orientation data".
Vilsmeier teaches "wherein determining the projected medical image data includes determining a transformation between a reference system in which the rotational image data is defined and the reference system in which the tomographic image data is defined" [0069] and "applying the transformation to the rotational orientation described by the rotational orientation data" [0069]. 
Specifically, in regard to a transformation between a reference system of the rotational image data and a reference system of the tomographic image data, Vilsmeier discloses "This matching transformation is referred to as an "AP transformation" (short for "atlas-patient transformation") if the atlas image is matched to the patient image. The matching transformation is determined by matching a respective image of the atlas image set and a respective image of the patient image set to each other. Matching can be performed by image fusion, which in particular uses similarity measures (see below) in order to find a matching transformation which optimally matches the respective images" [0069]. The rotational medical image data corresponds to the patient image set. Since the tomographic image data provides 3D orientation data, and the atlas image set serves as a model of the anatomical structure, under broadest reasonable interpretation, the atlas image set represents the tomographic image data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Joglekar with the transformation disclosed in Vilsmeier in order to obtain the most accurate orientation of the electrodes relative to an anatomical structure to which the electrode is associated. The atlas data that is disclosed in Vilsmeier can serve as a model for anatomical structures within the human body. When it corresponds with the rotational image data obtained from the patient, the model can be improved and therefore provide predetermined orientation data useful for planning stimulation therapy. By examining the best fusion result, the physician can determine whether adjustments need to be made to the implanted electrode before delivering stimulation to a specific region of the body.
In regard to claim 30, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, the combination of Joglekar and Partain does not teach “wherein the projected medical image is a digitally reconstructed radiograph”. 
Vilsmeier teaches “wherein the projected medical image is a digitally reconstructed radiograph” [0053, 0054, Claim 1]. 
Specifically, Vilsmeier discloses "In the field of medicine, imaging methods (imaging modalities) are used to generate image data (for example, two-dimensional or three-dimensional image data) of anatomical structures (such as soft tissues, bones, organs, etc.) of the human body. The term "medical imaging methods" is understood to refer to imaging methods, advantageously apparatus-based imaging methods (so-called medical imaging modalities, in particular radiological imaging methods), such as for instance computer tomography (CT) and cone beam computer tomography (CBCT; in particular, volumetric CBCT), x-ray tomography, magnetic resonance tomography (MRT or MRI=magnetic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Joglekar and Partain so as to include the radiograph disclosed in Vilsmeier in order to obtain the produce an image of the electrode orientation that can be examined easily. A radiograph is an image that is produced using x-rays, gamma rays or non-ionizing radiation and is well known within the art. By examining the radiograph of the best fusion result (i.e. the optimal match of the patient and atlas data), the physician can determine whether adjustments need to be made to the implanted electrode before delivering stimulation to a specific region of the body.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Joglekar US 8995731 B2 “Joglekar”, Partain et al. US 20070269000 A1 “Partain” and Otomaru US 20160019706 A1 “Otomaru” as applied to claims 19, 21, 23-24, 26, and 31-34 above, and further in view of Blumhofer et al. US 20160171692 A1 “Blumhofer”.
In regard to claim 27, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar in view of Blumhofer. Likewise, Joglekar teaches “The method according to claim 19, wherein the rotational image data has been generated by application of an x-ray-based imaging modality” [Claim 27].
Specifically, in regard to the rotational image being obtained by the application of an x-ray-based imaging modality Joglekar discloses "the image processing device of claim 14, wherein the image buffer obtains the 2D image using a fluoroscopic imaging modality" [Claim 27]. Fluoroscopic imaging involves the application of x-rays and therefore it is an x-ray-based imaging modality.
Joglekar does not teach “the tomographic image data has been generated by applying an imaging modality not involving application of x-rays”.
Blumhofer teaches “the tomographic image data has been generated by applying an imaging modality not involving application of x-rays” [0009]. 
In regard to the tomographic image data being generated by applying an imaging modality not involving the application of x-rays Blumhofer discloses "The patient image data describes in particular a medical image representation of the anatomical structure in the aforementioned medical image. The medical image representation can be defined in for example two or three dimensions. The patient image data has been generated in particular by applying a medical imaging modality to the anatomical structure, wherein the medical imaging modality is for example x-ray computed tomography, magnetic resonance imaging or ultrasound imaging" [0009]. Since the medical image representation can be defined in three dimensions, in this context the patient image data can represent a tomographic image. Additionally, the medical imaging modality can include magnetic resonance imaging or ultrasound 
It would have been obvious to one of ordinary skill before the effective filing data of the instant application to combine the method of Joglekar with the tomographic image data being generated by an imaging modality not involving application of x-rays as disclosed in Blumhofer in order to compare the electrode orientation obtained by multiple imaging modalities. The tomographic image is meant to provide a three-dimensional view of the anatomical structure being examined. By examining an anatomical structure with more than one imaging modality the physician can obtain a better understanding of the electrode orientation. Additionally, assuming that one imaging modality has well- established accuracy, comparing its images with the images from the other imaging modality (i.e. ultrasound, MRI, etc.) can provide insight as to how reliable the other imaging modality is at determining the electrode orientation relative to the well-established imaging modality.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar US 8995731 B2 “Joglekar”, Partain et al. US 20070269000 A1 “Partain”, Otomaru US 20160019706 A1 “Otomaru” and Vilsmeier US 20150287198 A1 "Vilsmeier" as applied to claims 20, 22, 25, and 30 above, and further in view of Blumhofer et al. US 20160171692 A1 “Blumhofer”.
In regard to claim 28, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Joglekar in view of Vilsmeier and Blumhofer. Likewise, Joglekar teaches “the electrode orientation data is determined” [Claim 1, Claim 10]. 
Specifically, Joglekar discloses “determining, with the image processing system, a characterization of the implanted lead based on the comparison" [Claim 1] and "wherein the characterization includes an indication of an orientation of the implanted lead" [Claim 10]. Therefore, the method determines the orientation of the implanted electrode. 

Specifically, Vilsmeier discloses “acquiring model data which comprise information on a description of an image of a model of an anatomical structure of a patient which is referred to as the model image and is associated with the parameter set, the model data describing an anatomical atlas” [Claim 1]. Since this step is “performed by a computer” [Claim 1], the at least one processor is inherently present. Thus a model describing an anatomical atlas can be acquired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Joglekar with the model disclosed in Vilsmeier in order to obtain the most accurate orientation of the electrodes relative to an anatomical structure to which the electrode is associated. The atlas data that is disclosed in Vilsmeier can serve as a model for anatomical structures within the human body. When it corresponds with the rotational image data obtained from the patient, the model can be improved and therefore provide predetermined orientation data useful for planning stimulation therapy. By examining the best fusion result, the physician can determine whether adjustments need to be made to the implanted electrode before delivering stimulation to a specific region of the body.
The combination of Joglekar and Vilsmeier does not teach “information about an image appearance of the anatomical structure in the imaging modality including by applying magnetic resonance imaging or positron emission imaging (PET) or an ultrasound imaging (sonography) or magnetic resonance diffusion tensor imaging (MR-DTI) and in an x-ray-based tomographic imaging modality, wherein the x-ray-based imaging modality is computed x-ray tomography”; “determining, by the at least one processor and based on the tomographic image data and the atlas data, transformed appearance data describing an image appearance of the anatomical structure in the x-ray-based 
Blumhofer teaches “information about an image appearance of the anatomical structure in the imaging modality including by applying magnetic resonance imaging or positron emission imaging (PET) or an ultrasound imaging (sonography) or magnetic resonance diffusion tensor imaging (MR-DTI) and in an x-ray-based tomographic imaging modality, wherein the x-ray-based imaging modality is computed x-ray tomography” [0009]; “determining, by the at least one processor and based on the tomographic image data and the atlas data, transformed appearance data describing an image appearance of the anatomical structure in the x-ray-based tomographic imaging modality” [Claim 16, 0009]; and “wherein the electrode orientation data is determined further based on the transformed appearance data, the projected image data is determined further based on the transformed appearance data” [Claim 16, 0010].
In regard the imaging modalities that can be utilized, Blumhofer discloses "The patient image data has been generated in particular by applying a medical imaging modality to the anatomical structure, wherein the medical imaging modality is for example x-ray computed tomography, magnetic resonance imaging or ultrasound imaging" [0009]. Therefore, images can be obtained using imaging modalities not involving application of x-rays (i.e. magnetic resonance or ultrasound imaging) and x-ray-based imaging modalities (i.e. x-ray computed tomography).
Additionally, Blumhofer discloses “determining, by the processor and based on the patient image data and the anatomical structure atlas data, matching transformation data describing an atlas-patient matching transformation between the medical image representation of the anatomical structure and the atlas representation of the anatomical structure” [Claim 16]. The patient image data as stated previously can be two or three dimensional and therefore represents tomographic image data. The 
In regard to determining electrode orientation data based on the transformed appearance data, Blumhofer discloses "determining, by the processor and based on the patient image data and the anatomical structure atlas data, matching transformation data describing an atlas-patient matching transformation between the medical image representation of the anatomical structure and the atlas representation of the anatomical structure" [Claim 16]. This matching transformation data constitutes transformed appearance data. In terms of the projected image data being further based on the transformed appearance data, Blumhofer discloses "The patient substructure representations are determined from the medical image representation based on for example applying an image segmentation algorithm to the medical image representation and alternative or additionally predetermined atlas information containing a representation of an anatomical structure corresponding to the anatomical structure of the patient's body" [0010]. Since the patient substructure representations are based on the medical image representation and/or the predetermined atlas information, which includes the matching transformation data, under broadest reasonable interpretation, these substructure representations represent the projection image data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Joglekar and Vilsmeier so as to include the 
In regard to claim 29, due to its dependence on claim 28, this claim inherits the references disclosed therein. That being said, the combination of Joglekar, Partain and Vilsmeier does not teach “The method according to claim 28, wherein determining the transformed appearance data includes matching the atlas data with the tomographic image data”.
Blumhofer teaches “The method according to claim 28, wherein determining the transformed appearance data includes matching the atlas data with the tomographic image data” [Claim 16, 0009].
Specifically, Blumhofer discloses "determining, by the processor and based on the patient image data and the anatomical structure atlas data, matching transformation data describing an atlas-patient matching transformation between the medical image representation of the anatomical structure and the atlas representation of the anatomical structure" [Claim 16]. In regard to the tomographic image data, Blumhofer discloses "the patient image data describes in particular a medical image representation of the anatomical structure in the aforementioned medical image. The medical image representation can be defined in for example two or three dimensions. The patient image data has been generated in particular by applying a medical imaging modality to the anatomical structure, wherein the medical imaging modality is for example x-ray computed tomography, magnetic resonance imaging or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Joglekar, Partain and Vilsmeier so as to include the transformed appearance data as disclosed in Blumhofer in order to compare the obtained medical images to an established model of an anatomical structure. The combination of Joglekar and Vilsmeier focuses on determining the orientation of an electrode within an anatomical structure, while Blumhofer focuses on generating atlas data of the anatomical structure. By imaging an implanted electrode, the anatomical structure surrounding the electrode can also be determined. The electrode can act as a marker to identify areas of interest within anatomical structures to which a model can be associated. When the medical image data is matched to atlas data to produce transformed appearance data, a physician can utilize this information to determine the similarity between the model and patient data. Should the patient image be significantly different than the model (i.e. atlas data), this could indicate abnormalities within the body. With this information in mind, the physician can recommend treatment methods, such as electrical stimulation of the anatomical structure, in order to correct issues associated with the abnormality.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793